DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currier et al. (US 1239357).
In re claim 1, Currier, in figures 1-10, discloses an electromagnetic device comprising: a spool including a cylindrical body portion in which a through hole extending in a first direction is provided (as seen in figures 2, 6-7, and 9); a coil (2), wound around the body portion in the first direction; an iron core (3) including an attracting portion provided at a first end thereof in the first direction (as seen in figures 2, 6-7, and 9), the iron core being disposed in the through hole of the body portion and having both ends in the first direction exposed to an outside of the spool (as seen in figures 2, 6-7, and 9); a yoke (4), which has a plate shape, including a first member and a second member, the first member being connected to a second end of the iron core in the first direction, and the second member extending from the first member along an outer peripheral surface of the coil toward the attracting portion of the iron core (as seen in figures 2, 6-7, and 9); and a movable iron piece (14), which has a plate shape, including a bent portion in a middle thereof and an attracted portion which is attracted to the attracting portion of the iron core when the coil is excited, the attracted portion being rotatably disposed at a free end on the attracting portion side of the second member of the yoke via a pair of rotation supporting points provided at both ends of the bent portion in a second direction intersecting the first direction (this is best seen in figure 3) and a thickness direction of the second member, wherein the yoke includes at least one positioning projection (25) provided in a middle of the free end of the second member in the second direction, the positioning projection extending in the first direction and in a direction away from the first member, and the movable iron piece includes a positioning recessed portion (26) that accommodates and positions the positioning projection, the positioning recessed portion being provided in a middle between the pair of rotation supporting points of the bent portion (as seen in figure 3). Currier does not explicitly discuss using an alternating current to operate the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an alternating current for switching the device since alternating current is well known and commonly used in the art where design considerations necessitating alternating current for moving the movable iron piece. The device is inherently capable of being used with an alternating current.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currier et al. (US 1239357) in view of Muller et al. (US 4670727).
In re claim 2, Currier teaches the claimed device except for the leaf spring. Muller however teaches a leaf spring (8) that urges the movable iron piece away from the core at one point in a middle between the pair of rotation supporting points to rotatably connect the movable iron piece to the yoke. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a leaf spring as shown by Muller in the device of Currier in order to provide additional force to urge the movable iron piece towards the second member, thus increasing movement speed. (the contacts shown by Muller are not necessary in the combined device)
In re claim 3, Currier modified by Muller teaches that the leaf spring urges the movable iron piece toward the second member of the yoke at one point in a center in the second direction (this is inherent to the shown structure since all points are urged in the second direction, including the one point, in the same way as shown by the applicant).
In re claim 4, Currier teaches the claimed device except for the leaf spring. Muller however teaches a leaf spring (8) that urges the movable iron piece away from the core at each of the pair of rotation supporting points (this is inherent to the shown structure since all points are urged in the second direction in the same way as shown by the applicant) to rotatably connect the movable iron piece to the yoke. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a leaf spring as shown by Muller in the device of Currier in order to provide additional force to urge the movable iron piece towards the second member, thus increasing movement speed. (the contacts shown by Muller are not necessary in the combined device)
In re claims 5-7, Currier modified by Muller teaches that each of the yoke, the movable iron piece, and the leaf spring has a symmetrical shape in the second direction (as shown in the figures of Currier and Muller).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837